Citation Nr: 0637104	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  05-13 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for brain damage.  

2.  Entitlement to service connection for a low back 
disability.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from July 1954 to December 
1957 and from August 1958 to February 1959.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2004 decision by the RO which 
denied service connection for brain damage and a low back 
disability.  In July 2005, a personal hearing was held before 
the undersigned Acting Veteran's Law Judge in Washington, 
D.C.   


FINDINGS OF FACT

1.  A low back disability was not present in service or until 
many years after service, and there is no competent medical 
evidence that any current low back disability is related to 
service.  

2.  The veteran does not have a disability claimed as brain 
damage at present, and there is no competent medical evidence 
that any claimed disability is related to service.  


CONCLUSIONS OF LAW

1.  The veteran does not have a disability claimed as brain 
damage due to disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).  

2.  The veteran does not have a low back disability due to 
disease or injury which was incurred in or aggravated by 
service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims to be adjudicated herein below, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.326 (2006).  

Prior to initial adjudication of the claims of service 
connection for a low back disability and brain damage, 
letters dated in April and October 2004 fully satisfied the 
duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran was notified of the evidence 
that was needed to substantiate his claims and that VA would 
assist him in obtaining evidence, but that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
claims and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  All available service medical records and 
all VA medical records identified by the veteran have been 
obtained and associated with the claims file. Moreover, a VA 
medical examination was conducted in regards to the veteran's 
current low back disability.  As to his claimed brain damage, 
medical evidence reflecting this condition has not been 
established.  Thus, an examination as to this issue is not 
warranted.  Finally, there is no indication in the record 
that any additional evidence relevant to the issues to be 
decided herein is available and not part of the claims file.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for a 
low back disability and brain damage, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
arthritis manifests to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Factual Background

Initially, the Board notes that not all of the veteran's 
service medical records are available for review.  Where 
service medical records are absent or missing, there is a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing the claim, and to explain its decision.  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection.  Russo v. Brown, 9 Vet. App. 46 
(1996).  

In this case, the National Personnel Records Center (NPRC) 
has verified that most of the veteran's service medical 
records were destroyed by fire and are unavailable for 
review.  (See September 2003 response to request for 
information).  A letter from the NPRC dated in April 2006, 
indicated that a search for clinical records for 
hospitalizations at Sampson Air Force Base in August 1954, at 
Harlington Air Force Base from September 1958 to January 
1959, and at Ft. Sam Houston and Lackland Air Force Base in 
1959, failed to identify any records pertaining to the 
veteran. A search of records also failed to show any 
treatment of the veteran at Hanscom Air Force Base prior to 
1957 or at Ft. Devens prior to 1958.  

The evidentiary record includes the veteran's November 1957 
separation examination from his first period of active 
service, and hospital records during his second period of 
active service from January to February 1959.  The 1957 
separation examination report showed no pertinent complaints, 
abnormalities, or diagnosis referable to any low back, head, 
or brain problems.  On examination, the veteran's head, 
spine, musculoskeletal, and neurological systems were normal.  
The examiner indicated that he had reviewed the service 
medical records and found no evidence of any other serious 
illness or injury other than those noted on the examination 
report.  The report noted a history of various childhood 
diseases, i.e., mumps, chicken pox, etc.; treatment for a 
left ear infection and possible perforation in January 1955, 
an orthopedic consultation for leg cramps related to flat 
feet and a diagnosis of third degree pes planus at Ft Devens 
Army Hospital in April 1957, and three days restriction to 
quarters for Asiatic flu in October 1957.  

The available service hospital records showed that the 
veteran was evaluated for chronic bilateral leg pain, 
manifested by hamstring muscle spasm on prolonged standing 
due to his flat feet in January and February 1959.  There was 
no mention of any back problems or any findings attributed to 
the lower back.  The records indicated that the veteran 
appeared before a Medical Board in February 1959, and that 
the Board recommended a medical discharge from service for 
bilateral flat feet, third degree, that existed prior to 
service.  The records showed that the veteran was separated 
from service on February 17, 1959, due to physical disability 
and that he was not entitled to disability pay.  

The evidentiary record includes numerous VA medical records 
showing treatment for numerous maladies on various occasions 
from September 1995 to 2004.  When first seen by VA in 
September 1995, the veteran reported chronic low back pain 
for the past five weeks after he fell in an ocean wake.  He 
denied any medical history of back problems, and said that he 
walked two miles in the morning and worked out his lower back 
by doing sit-ups in the gym for the past three weeks.  The 
impression was lumbosacral strain.  

When seen by VA in January 1996, the veteran reported the 
onset of low back pain after he was caught in an ocean wave 
in August 1995 and was "tumbled over and over."  He said 
that initially, his back pain was acute and that he spent a 
few days in bed, and later developed radiating pain to the 
right buttock and leg.  He denied any history of back 
problems and said that he had worked out in a gym for the 
past 40 years, but had not been able to work since the 
injury.  X-ray studies revealed degenerative joint disease at 
L4, L5, and S1, Grade II spondylolisthesis at L5-S1, and 
associated spondylolysis and discogenic disease.  When seen 
by VA in July 1996, the veteran reported the same history of 
a back injury in August 1995 when he was "tossed around in 
the waves."  He said that he had been a "power lifter" and 
very active for the past 45 years until this injury.  The 
report noted the same x-ray findings as above, and indicated 
that the remainder of the vertebral bodies were aligned and 
showed no evidence of fracture or destructive process.  The 
assessment was spondylolisthesis of L5-S1 and chronic 
degenerative disc disease.  

A VA MRI in July 2003 revealed grade 1 spondylolisthesis with 
a suggestion of bilateral pars defect, prominent degenerative 
end-plate changes with disc degeneration, mild disc bulging, 
and mild foraminal stenosis, left greater than right.  The 
central canal was not significantly compromised, although 
there was quite prominent facet hypertrophy, bilaterally.  

The evidentiary record includes two buddy statements, 
received in October 2003, from soldiers who served in the 
same unit with the veteran during basic training.  One letter 
indicated that during gas mask training, someone ran from the 
building.  The soldier said that he was told later that the 
individual was the veteran, and that he had swallowed gas and 
passed out, and was brought to a hospital.  He said that he 
was later told that the veteran had suffered heat stroke and 
injured his back and could not continue basic training.  
Sometime later, the veteran returned and finished basic 
training.  The second letter was from a flight instructor and 
included essentially the same information.  The instructor 
reported that the veteran was taken to the base hospital, and 
that he was told later in the day that the veteran was in 
critical condition with head and back injuries, and that he 
had suffered some kind of a stroke.  He said that no one was 
allowed to visit the veteran because he was in the critical 
care unit in a private room and monitored around the clock.  
Several days later, the veteran was allowed to return to 
training but with close observation.  

On VA examination in October 2004, the veteran reported that 
he sustained a back injury in service when he fell off a wall 
trying to adjust his gas mask.  He said that he was 
hospitalized for five months in service for heat stroke and a 
back condition.  After service, he was hospitalized in 1960 
in New Hampshire.  The examiner indicated that he had 
reviewed the claims file and provided a detailed medical 
history, including current clinical findings.  The diagnosis 
was degenerative disease of the lumbar spine with 
spondylolisthesis, grade 1 to grade 2.  The examiner 
indicated that he found no evidence in the claims file of a 
back injury or limitation due to a back disability in 
service, and opined that it was less likely than not that his 
current back disability was the result of an injury in 
service.  

At the personal hearing in July 2005, the veteran testified 
that all he could remember about the incident in service was 
running from the gas chamber.  He testified that he was told 
later that he fell over a wall and was taken to the hospital.  
He said that he had a temperature of 106 for three days which 
caused brain damage, and that he had injured his lower back.  
He stayed in the hospital for a while and then returned to 
his unit and allowed to complete basic training with his 
unit.  (T p.3).  He testified that he had no further problems 
until about 2 1/2 years later when he awoke one day with pain 
radiating from his lower back down into his right hip and 
right leg.  He said that he was taken to the hospital by 
ambulance and given whirlpool treatment only.  He said that 
he had similar symptoms and treatment on several occasions 
and was subsequently sent to Ft. Devens where they concluded 
that his problem was due to flat feet.  He was sent to an Air 
Force Hospital in San Antonio and then back to his base and 
medically discharged from service.  

Analysis

The veteran contends that he incurred a back injury and brain 
damage when he suffered heat stroke and passed out during 
basic training in August 1954.  He contends that he was 
treated on numerous occasions during service for chronic back 
problems and believes that his medical discharge from service 
in 1959 was due, in part, to back problems from the injury in 
basic training.  In a letter received in December 2002, the 
veteran reported that he was hospitalized for total paralysis 
of the right side in October 1959, and again in the Spring of 
1960, and that on the latter occasion he was put in traction 
for several weeks.  He testified that he attempted to obtain 
the private post-service medical records but that they were 
no longer available.  The veteran testified that he had no 
further back problems until August 1995, when his right side 
again became paralyzed.  

As to the claim of service connection for brain damage, the 
veteran has not presented any evidence of a current 
disability involving brain damage.  As indicated above, the 
available service medical records do not show any complaints, 
treatment, or abnormalities referable to any injury or 
disability of the brain in service.  On at least two 
occasions, the veteran was asked to provide VA with evidence 
showing that he had a current disability manifested by brain 
damage, and was informed that VA would assist him in 
obtaining any such evidence if he provided the names and 
addresses of those sources.  Other than asserting that he was 
told he had "slight brain damage" during basic training, 
the veteran has not provided any evidence of a current 
disability nor has he notified VA of any sources from which 
competent evidence could be obtained.  

While the veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Direct service connection requires a 
finding that there is a current disability that has a 
definite relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

As the veteran has not presented any competent evidence of 
disability of the brain in service or evidence of any current 
brain damage, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

Concerning the claim of service connection for a low back 
disability, the Board finds no plausible basis for a 
favorable disposition of this issue.  The Board is cognizant 
of the fact that most of the veteran's service medical 
records were destroyed by fire at the NPRC in 1973.  However, 
the evidentiary record includes his November 1957 service 
separation examination and several hospital reports for 
treatment in January and February 1959.  These records showed 
no evidence of any back problems or pertinent abnormalities.  
In addition to the claimed back injury in basic training, the 
veteran reported that in the Spring of 1957, he awoke one 
morning to find his right lower extremity paralyzed.  He said 
that he was hospitalized and he was treated with physical 
therapy, but that they were unable to determine the etiology 
of his paralysis.  

The Board finds the absence of any abnormal clinical findings 
or history of a back problem on the 1957 separation 
examination report significant, particularly in light of the 
fact that the veteran contends that he had extensive symptoms 
and treatment for back problems during service.  It should be 
noted that the separation examination was conducted at the 
same installation where the veteran claimed to have been 
treated for paralysis of the right lower extremity in the 
Spring of 1957.  Not only was the veteran's spine normal on 
examination in November 1957, but the examiner indicated that 
he had reviewed all of the service medical records and found 
no evidence of any serious illness or injury other than what 
was noted in the report.  The examiner described in detail, 
all of the veteran's medical problems ranging from a history 
of the usual childhood diseases, i.e., mumps, measles, etc., 
to being restricted to quarters for three days because of a 
flu in October 1957.  The most prominent medical problem 
described on the separation report related to the veteran's 
bilateral pes planus.  Although the report noted that the 
veteran had an orthopedic consultation for bilateral pes 
planus at Ft. Devens in April 1957, there was no mention of 
any of back complaints or abnormal findings, and no history 
of paralysis.  Certainly, it would not be unreasonable to 
expect that had the veteran been hospitalized in "critical 
condition" for several days and unconscious with a 
temperature of 106 degrees during basic training, or for 
paralysis of the lower extremities in 1957, there would have 
been some notation of those incidents on the separation 
report.  The fact that the examiner specifically indicated 
that he had reviewed the service medical records and recorded 
all significant medical problems, including treatment for 
bilateral pes planus weighs against the veteran's assertion 
that he had a back disability in service.  In addition, the 
Board notes that the veteran's post service treatment 
records, beginning in 1995, make multiple references to a 
recent back injury occurring while he was in the ocean.  For 
example, the July 1996 treatment report noted that the "pain 
first began in 8/95 when he was 'tossed around in the 
waves."  

The absence of any pertinent complaints, symptoms, or 
abnormalities referable to any back problems prior to the 
back injury in 1995, and the veteran's inconsistent and 
contradictory statements concerning his medical history 
raises serious questions as to his ability to provide 
accurate and reliable information and reflects poorly on his 
credibility.  For example, in the letter accompanying his 
original claim in December 2002, the veteran reported that in 
addition to the problems he had in service, he was 
hospitalized for right side paralysis twice within 16 months 
of discharge from service; one time requiring traction for 
several weeks, and that he was told that his symptoms were 
due to lower back and "sciatica sac nerve injury."  He said 
that he had no further back problems until August 1995, when 
he again experienced right side paralysis.  

However, when first seen for back problems by VA in 
September1995, the veteran specifically denied any history of 
back problems.  He reported radiating pain on the right and 
left side of the lumbar spine after he was knocked down by an 
ocean wake five weeks earlier, but denied any radiating pain 
into his legs.  He said that he walked two miles a day and 
had been working out his lower back by doing sit-ups at the 
gym for the past three weeks.  When seen in January 1996, the 
veteran again denied any history of back problems.  In fact, 
the examiner quoted "no" past medical history.  At that 
time and again in July 1996, the veteran reported that he 
worked out as a power lifter for the past 40-45 years and had 
been physically active until he injured his back in August 
1995.  He did not report any paralysis after the injury and 
said only that his initial pain was acute and that he spent a 
couple of days in bed.  

In his December 2002 letter, the veteran also stated that he 
discussed his history of a back injury in service with the 
administrative law judge who adjudicated his claim for 
disability with Social Security in 1997.  When asked if he 
considered filing a claim with VA, the veteran said that he 
told the judge that his service medical records had been 
destroyed by fire.  However, a review of the December 1997 
Social Security Determination reveals no mention of any 
history of back problems prior to the injury in August 1995.  
Furthermore, the veteran never filed a claim with VA until 
December 2002, and it wasn't until September 2003 that VA was 
notified by the NPRC that most of his service medical records 
had been destroyed by fire.  Therefore, the Board is unable 
to reconcile how it is that the veteran could have discussed 
the fire-related loss of his service medical records with the 
administrative judge in 1997.  

The only favorable evidence of record is two letters from 
fellow soldiers who were in the same unit as the veteran 
during basic training.  Neither soldier actually claimed to 
have witnessed the incident at the gas chamber, and both 
stated unequivocally, that they only learned of his medical 
status after being told after-the-fact.  Neither soldier is 
shown to have any medical expertise or demonstrated any first 
hand knowledge of the extent or severity of the veteran's 
claimed injuries in service.  Thus, their statements are of 
no significant probative value.  

The Board has considered the veteran's testimony.  However, 
as a layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation or etiology.  Espiritu; see also Bostain v. West, 
11 Vet. App. 124, 127 (1998) (lay testimony is not competent 
to establish, and therefore not probative of a medical 
nexus).  Furthermore, the veteran was afforded VA examination 
for the express purpose of determining the nature and 
etiology of his current low back disability.  The examiner 
opined, in essence, that the veteran's current back 
disability was not related to his claimed injury in service.  
The Board finds the medical opinion persuasive as it was 
based on a longitudinal review of the entire record.  
Moreover, the veteran has presented no competent evidence to 
dispute the opinion.  

As noted above, direct service connection requires a finding 
that there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau, 2 
Vet. App. at 143 (1992); Cuevas, 3 Vet. App. at 548 (1992).  

Here, there was no objective evidence of any back injury in 
service and no evidence of any back disability until more 
than 36 years after discharge from service.  Furthermore, the 
veteran has presented no competent medical evidence relating 
any current back disability to military service.  While he is 
competent to relate that he experienced symptoms in service, 
he is not a medical professional competent to offer an 
opinion as to the etiology of any current back disability.  
Savage v. Gober, 10 Vet. App. 488, 495; Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

Inasmuch as there is no evidence of a back disability in 
service, and no competent medical evidence relating any 
current back disability to service, the Board finds that 
there is no basis to grant service connection.  Accordingly, 
the appeal is denied.  


ORDER

Service connection for brain damage is denied.  

Service connection for a low back disability is denied.  




		
	WILLIAM YATES
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


